Maynard-Keeler v New York City Hous. Auth. (2018 NY Slip Op 03322)





Maynard-Keeler v New York City Hous. Auth.


2018 NY Slip Op 03322


Decided on May 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2018

Sweeny, J.P., Renwick, Mazzarelli, Gesmer, Singh, JJ.


6483 155950/15

[*1]Christina Maynard-Keeler, Plaintiff-Respondent,
vNew York City Housing Authority, Defendant-Appellant.


Herzfeld & Rubin, P.C., New York (Linda M. Brown of counsel), for appellant.
Daniella Levi & Associates, P.C., Fresh Meadows (Steven L. Sonkin of counsel), for respondent.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered November 20, 2017, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although, under Administrative Code of City of NY § 16-123(a), defendant had no duty to remove snow and ice from the accident location, the court properly denied defendant's motion since it failed to demonstrate, as a matter of law, that it did not cause, create, or exacerbate the icy condition after it undertook to clean the sidewalk during the winter storm. Neither the testimony of the property's caretaker nor the affidavit of the supervisor of caretakers's indicates that they inspected the location before the accident and saw that it was properly treated with salt or sand (see Pipero v New York City Tr. Auth., 69 AD3d 493 [1st Dept 2010]; Renjifo v Bay Shore Estadio Rest., Inc., 55AD3d 485, 486 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 8, 2018
CLERK